 


114 HR 2877 IH: To designate an existing Federal officer to coordinate efforts to secure the release of United States persons who are hostages of hostile groups or state sponsors of terrorism, and for other purposes.
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2877 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2015 
Mr. Hunter (for himself and Mr. Delaney) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To designate an existing Federal officer to coordinate efforts to secure the release of United States persons who are hostages of hostile groups or state sponsors of terrorism, and for other purposes. 
 
 
1.Interagency Hostage Recovery Coordinator
(a)Interagency hostage recovery coordinator
(1)In generalNot later than 60 days after the date of the enactment of this Act, the President shall designate an existing Federal officer to coordinate efforts to secure the release of United States persons who are hostages of hostile groups or state sponsors of terrorism. For purposes of carrying out the duties described in paragraph (2), such officer shall have the title of Interagency Hostage Recovery Coordinator. (2)DutiesThe Interagency Hostage Recovery Coordinator shall have the following duties:
(A)Coordinate and direct all activities of the Federal Government relating to each hostage situation described in paragraph (1) to ensure efforts to secure the release of all hostages in a hostage situation are properly resourced and correct lines of authority are established and maintained. (B)Establish and direct a fusion cell consisting of appropriate personnel of the Federal Government with purview over each hostage situation described in paragraph (1).
(C)Develop a strategy to keep family members of hostages described in paragraph (1) informed of the status of such hostages and inform such family members of updates, procedures, and policies that do not compromise the national security of the United States. (b)Limitation on authorityThe authority of the Interagency Hostage Recovery Coordinator shall be limited to hostage cases outside the United States.
(c)Quarterly report
(1)In generalOn a quarterly basis, the Interagency Hostage Recovery Coordinator shall submit to the appropriate congressional committees and the members of Congress described in paragraph (2) a report that includes a summary of each hostage situation described in subsection (a)(1) and efforts to secure the release of all hostages in such hostage situation. (2)Members of congress describedThe members of Congress described in this paragraph are, with respect to a United States person hostage covered by a report under paragraph (1), the Senators representing the State, and the Member, Delegate, or Resident Commissioner of the House of Representatives representing the district, where a hostage described in subjection (a)(1) resides.
(3)Form of reportEach report under this subsection may be submitted in classified or unclassified form. (d)Rule of constructionNothing in this section shall be construed as authorizing the Federal Government to negotiate with a state sponsor of terrorism or an organization that the Secretary of State has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) or any other hostage-takers.
(e)DefinitionsIn this section: (1)Hostile groupThe term hostile group means—
(A)a group that is designated as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); (B)a group that is engaged in armed conflict with the United States; or
(C)any other group that the President determines to be a hostile group for purposes of this paragraph. (2)State sponsor of terrorismThe term state sponsor of terrorism—
(A)means a country the government of which the Secretary of State has determined, for purposes of section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)), or any other provision of law, to be a government that has repeatedly provided support for acts of international terrorism; and (B)includes North Korea. 
 
